Citation Nr: 1118125	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-21 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The Veteran had active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from March 1988 to March 1995 with the Army Reserve and Louisiana Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the above claims.

This case was previously remanded in order to afford the Veteran her requested video-conference hearing before the Board.  However, it was noted at the time of a hearing scheduled on September 2010 that the Veteran desired to withdraw her appeal and that she failed to appear for her hearing.  Thereafter, the Board sent a March 2011 letter to the Veteran requesting that she clarify whether she in fact intended to withdraw her appeal, noting that if she did not submit a formal request for such withdrawal, the Board would resume appellate review.  In view of the fact that the Veteran has not responded to the Board's March 2011, the Board finds that it may now proceed to review the case, and that further efforts to afford the Veteran with her previously requested hearing are not warranted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the record is somewhat unclear as to the precise dates of the Veteran's periods of ACDUTRA and INACDUTRA with the Army Reserves and Louisiana Army National Guard, it is clear that the Veteran contends that the incident that resulted in injuries to her left knee and right ankle occurred during basic training in October 1988 with the Army Reserves at Fort Hood.  Given the fact that personnel records reflect that the Veteran had 159 days of ACDUTRA during 1988 and she asserts that this was basic training, the Board finds that there is sufficient evidence to conclude that the Veteran's reported injuries occurred during ACDUTRA with the Army Reserves.  Parenthetically, since there are personnel records that further indicate that the Veteran had 20 weeks of INACDUTRA over the period of March 1988 to August 1988, the Board finds that it is highly likely that the Veteran's duty throughout the remainder of 1988 was ACDUTRA.  In any event, based on the foregoing, if the Veteran was injured at the time and duty as reported, and has current disability related to such injury, entitlement to service connection for that disability would be warranted.  

In this regard, the Board recognizes that the RO has taken the position that due to the lack of documented evidence of the Veteran's injuries during basic training, the claims are subject to denial without the need for further development.  The Board finds, however, that the Veteran is competent to relate the circumstances of her claimed injuries and her continuing complaints thereafter.  Moreover, there is post-service medical evidence of persistent complaints of right ankle pain and a diagnosis of left knee arthritis.  Consequently, the Board finds that remand is necessary to afford the Veteran an appropriate examination and opinions with respect to both claims as to whether it is at least as likely as not that current right ankle and left knee disabilities are related to the Veteran's injury during ACDUTRA in October 1988.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any disorder of the left knee and right ankle.  The Veteran's claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted, and all findings reported in detail.  

The examiner should provide opinions as to whether it is at least a likely as not (50 percent probability or greater) that any current disorders of the left knee and right ankle, to include arthritis, are related to the Veteran's injury during basic training in October 1988.  In providing these opinions, the examiner should acknowledge the Veteran's description of being ordered to drop to the ground on her left knee with the weight of a ruck sack/duffle bag and other required items on her back and a weapon in her hands, and her claim of a continuity of left knee and right ankle symptoms since her initial injury.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

2.  The RO/AMC should read all medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all questions posed are not answered.

3.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case, and give the Veteran and her representative an appropriate amount of time to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

